PER CURIAM.
A petition was presented to the probate court of Blue Earth county, praying for the appointment of a guardian for the personal property of appellant on the ground of her incompetency. After hearing before that court an order was made granting the petition, from which an appeal was taken to the district court, where, after a tcial before the court without a jury, the court found that by reason of the imperfection of her mental faculties appellant was incompetent to have the charge and management of her property, and ordered the appointment of a guardian as provided under G. S. 1894, § 4549. The proceedings were removed to this court by an appeal from an order denying a new trial.
A. large number of assignments of error are presented in appellant’s, brief, which we have examined with care; but we find no error in the record justifying a new trial. The only serious question presented is. whether the findings of the trial co.urt are sustained by the evidence. A • *367patient examination of the testimony contained in the settled case satisfies us that the evidence is not so clearly and palpably against the findings as to warrant interference by this court. The order appealed from is therefore affirmed.
Order affirmed.